Sedgivick, C. J.
The relator filed an application in this court for a ivrit of mandamus against the respondent to require him, as secretary of state, to place the name of the relator on the ballot at the primarv election held on September 3, 1907, ' *2as & candidate of tbe people’s independent party for tbe office of regent of tbe university, and also to place tbe relator’s name as a candidate for tbe same office upon tbe democratic primary ballot. Tbe writ was allowed for tbe reasons hereinafter stated. Tbe relator is a qualified voter, resident of tbe city of Walioo, in Saunders county, in this state, and on tbe 20th of July, 1907, be filed with tbe respondent, as secretary of state, a written application to have bis name placed upon tbe primary ballot as candidate of the people’s independent party for tbe said office. This application was filed pursuant to section 5 of tbe primary election law (Comp. St. 1907, cb. 26, sec. 117f), and contained tbe necessary’ representations to entitle him to have bis name placed upon tbe ballot as requested in bis application. Afterwards, on the same day, a petition was filed, signed by 25 qualified electors of tbe democratic party, asking the respondent to place tbe name of tbe relator upon tbe primary ballot to be voted by tbe democratic electors of tbe state for the same office. This pedition was filed pursuant to section 45 of tbe primary (dection law (Comp. St. 1907, ch. 26, sec. 118s), and contained tbe statement that the relator was a candidate, for tbe same office, of tbe people’s independent party. Tbe section referred to contains tbe following language: “When the name of the candidate appears on a petition presented by a political party or members thereof with tbe required number of signers and it is expressly stated in said petition that the candidate is a candidate of two or more parties, each of which shall be entitled to nominate a candidate, then it shall be the duty of tbe officer making-up tbe ballot to place tbe name of such candidate or candidates upon tbe ballot in the same manner as now provided for in tbe general election law for ballots at tbe general election.” With this petition tbe relator filed his affidavit as follows: “State of Nebraska, Lancaster County, ss.: John L. Sundean, being first duly sworn, deposes and says that he affiliates with tbe parties named in the within certificate, to wit, tbe people’s independent *3party and the democratic party, and that he will abide1 by the results of the primary election to be held on September 3, 1907, in the state of Nebraska, and if elected will qualify and serve as regent of the university of Nebraska. John L. Snndean. Subscribed in my presence and sworn to before me this 20th day of July, 1907. (Seal.) A. S. Tibbets, Notary Public.”
The respondent refused to place the name of the relator upon the ballots of both parties,' and the question so presented was whether the same person, being otherwise qualified and having complied with the statute, is entitled to become the candidate for nomination of more than one political party at a primary election. The language above quoted from the primary election law is perhaps not entirely clear in its phraseology. There are other expressions in the statute not constructed with the view of harmonizing the form of expression used with the provision quoted. We think, however, that the purpose of the legislature in introducing into the act the language Avhicli we have quoted cannot be mistaken nor misunderstood. Unless the effect of this language is to allow more than one political party to have the same candidate for an office, it can have no purpose or meaning. The act provides: “This statute shall be liberally construed so that the real will of the electors may not be defeated by an informality or failure to comply with all provisions of law in respect to either the giving of any notice or the conducting of the primary,or certifying the results thereof.” Comp. St. 1907, eh. 26, sec. 117a. If a petition with the required number of signers is presented by the members of a political’party, asking that the name of an individual shall be placed upon the ballot of that party as a candidate for. nominaiion, and also stating that the person so designated is a candidate of two or more parties, naming the parties, and each of the parties so named is entitled to nominate a candidate, “then it shall be the duty of the officer making up the ballot to place the name of such candidate or candidates upon the ballot.” Comp. St., ch. 26, sec. 118s, supra. *4Unless we consider that this means that the name is to be placed upon the ballot of each of the parties of which he is alleged to be a candidate, the necessary steps having been taken to make him a candidate of such parties respectively, we can give the language used no meaning and the whole provision becomes nugatory. If, therefore, he has qualified himself to be the candidate of a party by the application provided for in the statute, and the members of another party to the requisite number petition to have the name of the same candidate placed upon the ballot of the petitioners, specifying in the petition the fact, as the statute requires, that he is also the candidate of another party, then his name must be placed upon the ballots of both such parties as a candidate.
It was the duty of the respondent to place the name of relator upon the ballot of the people’s independent party, and also upon the ballot of the democratic party, as a candidate for the office of regent of the university, and the writ was therefore allowed.
Writ allowed.